  

Exhibit 10.1

 

STOCK PURCHASE, AMENDMENT AND ISSUANCE AGREEMENT

 

This Amendment and Issuance Agreement (the “Agreement”), dated as of October 6,
2014, is by and among Northwest Biotherapeutics, Inc., a Delaware corporation
(the “Company”), and the undersigned holder (the “Holder”) of those certain
rights to purchase additional shares of Common Stock pursuant to Section 2.2 of
the Securities Purchase Agreement (“Purchase Agreement”), dated April 9, 2014,
by and among the Company and the Holder (“Overallotment Right”).

 

WHEREAS, the Overallotment Right gives the Holder the right to Purchase up to
$17,045,460 in shares of Common Stock at an exercise price of $7.50;

 

WHEREAS, the Holder desires to purchase and the Company desires to sell,
additional shares of Common Stock; and

 

WHEREAS, in connection with such purchase and sale of additional Common Stock,
the parties wish to replace the Overallotment Right with a Warrant (“Warrant”)
and amend certain terms thereof as provided herein.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for good and valuable consideration the receipt and adequacy of
which are hereby acknowledged, the Holders and the Company agree as follows:

 

article I

definitions

 

Section 1.1       Definitions. Capitalized terms not defined in this Agreement
shall have the meanings ascribed to such terms in the Purchase Agreement.

 

ARTICLE II

STOCK PURCHASE,

AMENDMENTS AND OTHER AGREEMENTS

 

Section 2.1           Stock Purchase. Holder hereby agrees to purchase 2,272,727
shares of Common Stock (the “Purchase Shares”) at a purchase price of $5.05 per
share ($11,477,271.35) in the aggregate). At the Closing (as defined below), the
Holder shall deliver the aggregate cash exercise price for such Purchase Shares
to the bank account designated in writing by the Company. At the Closing, the
Company shall deliver to the Holder the Purchase Shares via DWAC to the DTC
Account of the Holder as set forth on the Holder’s signature page hereto. The
issuance of the Purchase Shares to the Holder are registered for sale pursuant
to the effective registration statement Commission File No. 333-185898 and shall
have no restrictions on resale.

 

1

 

 

Section 2.2           Issuance of Warrant. As consideration for the purchase of
the Purchase Shares hereunder, the parties hereby agree to terminate and cancel
the existing Overallotment Right and issue in lieu of such Overallotment Right
the Warrant to purchase up to 2,735,000 shares of Common Stock, with an exercise
price of $5.15 and a term of exercise of 2.5 years commencing 6 months following
issuance, otherwise in the form attached hereto as Exhibit A hereto (the
“Warrant”). The shares of Common Stock underlying such Warrant shall be referred
to herein as the “Warrant Shares”. The date of the closing of the purchase and
sale of the Purchase Shares, and other transactions contemplated hereunder
(including issuance of the Warrant) shall occur within 2 Trading Days of the
Date hereof and be referred to as the “Closing”.

 

Section 2.3           Filing of Form 8-K and Prospectus Supplement. The Company
shall (a) by 9:00 a.m. (New York City time) on the Trading Day immediately
following the date hereof, issue a press release disclosing the material terms
of the transactions contemplated hereby (the “Press Release”) and file a
prospectus supplement relating to the Purchase Shares, and (b) file a Current
Report on Form 8-K within the time required by the Exchange Act. From and after
the issuance of the Press Release, the Holder shall not be in possession of any
material, nonpublic information received from the Company or any of its
respective officers, directors, employees or agents, that is not disclosed in
the Press Release. So long as the Warrant is outstanding, the Company covenants
and agrees that neither it, nor any other Person acting on its behalf will
provide the Holder or its agents or counsel with any information that the
Company believes constitutes material non-public information without the express
written consent of the Holder.

 

Section 2.4           Subsequent Equity Sales. From the date hereof until 21
days after the Closing, neither the Company nor any Subsidiary shall issue,
enter into any agreement to issue or announce the issuance or proposed issuance
(including the filing of a registration statement) of any shares of Common Stock
or Common Stock Equivalents other than Exempt Issuances, which Exempt Issuances
for purposes hereof shall include shares issuable upon conversion of the
Company’s 5.00% Convertible Senior Notes due 2017; provided that such securities
have not been amended since the date of this Agreement to increase the number of
such securities or to decrease the exercise price, exchange price or conversion
price of such securities. Notwithstanding the foregoing, this Section 2.4 shall
not apply in respect of an Exempt Issuance.

 

Section 2.5           Registration of Warrant Shares. On or prior to the 30th
day following the Closing, the Company shall prepare and file with the
Commission a registration statement (“Resale Registration Statement”) covering
the resale of all of the Warrant Shares for an offering to be made on a
continuous basis pursuant to Rule 415 under the Securities Act. The Resale
Registration Statement filed hereunder shall be on Form S-3. The Company shall
use its best efforts to cause such Resale Registration Statement to be declared
effective under the Securities Act as promptly as possible after the filing
thereof, and shall use its best efforts to keep such Resale Registration
Statement continuously effective under the Securities Act until all Warrant
Shares covered by such Resale Registration Statement (i) have been sold,
thereunder or pursuant to Rule 144, or (ii) may be sold without volume or
manner-of-sale restrictions pursuant to Rule 144 and without the requirement for
the Company to be in compliance with the current public information requirement
under Rule 144 (assuming cashless exercise of the Warrant). At least 2 Trading
Days prior to filing the Resale Registration Statement, the Company shall have
provided the Holder a copy of the Resale Registration Statement for its review
and incorporated any comments reasonably provided by the Holder. Notwithstanding
anything herein to the contrary, to the extent that the Resale Registration
Statement is not filed within 30 days of the Closing, is not declared effective
within 90 days of the Closing or is suspended for any reason thereafter during
the term of the Warrant, the term of the Warrant shall be extended by an
equivalent number of days past such deadlines that the Resale Registration
Statement is not filed or effective, as applicable, and in no event shall the
Warrant terminate on a date where there is no effective Resale Registration
Statement available for the sale of Warrant Shares by the Holder.

 

2

 

 

Section 2.6           Transfer Restrictions.

 

 

(a)          The Warrant and Warrant Shares (“Securities”) may only be disposed
of in compliance with state and federal securities laws. In connection with any
transfer of Securities other than pursuant to an effective registration
statement or Rule 144, to the Company or to an Affiliate of a Holder or in
connection with a pledge as contemplated in Section 4.1(b), the Company may
require the transferor thereof to provide to the Company an opinion of counsel
selected by the transferor and reasonably acceptable to the Company, the form
and substance of which opinion shall be reasonably satisfactory to the Company,
to the effect that such transfer does not require registration of such
transferred Securities under the Securities Act. As a condition of transfer, any
such transferee shall agree in writing to be bound by the terms of this
Agreement and shall have the rights and obligations of a Holder under this
Agreement.

 

(b)          The Holder agrees to the imprinting, so long as is required by this
Section 2.6, of a legend on any of the Securities in the following form:

 

THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A
FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a)
UNDER THE SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.

 

3

 

 

The Company acknowledges and agrees that the Holder may from time to time pledge
pursuant to a bona fide margin agreement with a registered broker-dealer or
grant a security interest in some or all of the Securities to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and who agrees to be bound by the provisions of this Agreement
and, if required under the terms of such arrangement, the Holder may transfer
pledged or secured Securities to the pledgees or secured parties. Such a pledge
or transfer would not be subject to approval of the Company and no legal opinion
of legal counsel of the pledgee, secured party or pledgor shall be required in
connection therewith. Further, no notice shall be required of such pledge. At
the Holder’s expense, the Company will execute and deliver such reasonable
documentation as a pledgee or secured party of Securities may reasonably request
in connection with a pledge or transfer of the Securities.

 

(c)          Certificates evidencing the Warrant Shares shall not contain any
legend, (i) while a registration statement covering the resale of such security
is effective under the Securities Act, (ii) following any sale of such Warrant
Shares pursuant to Rule 144, (iii) if such Warrant Shares are eligible for sale
under Rule 144, without the requirement for the Company to be in compliance with
the current public information required under Rule 144 as to such Warrant Shares
and without volume or manner-of-sale restrictions, or (iv) if such legend is not
required under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission)
(“Effective Date”). The Company shall cause its counsel to issue a legal opinion
to the Transfer Agent promptly after the Effective Date if required by the
Transfer Agent to effect the removal of the legend hereunder. If all or any
portion of a Warrant is exercised at a time when there is an effective
registration statement to cover the resale of the Warrant Shares, or if such
Shares or Warrant Shares may be sold under Rule 144 and the Company is then in
compliance with the current public information required under Rule 144, or if
the Warrant Shares may be sold under Rule 144 without the requirement for the
Company to be in compliance with the current public information required under
Rule 144 as to such Shares or Warrant Shares or if such legend is not otherwise
required under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission) then
such Warrant Shares shall be issued free of all legends. The Company agrees that
following the Effective Date or at such time as such legend is no longer
required under this Section 2.6, it will, no later than three Trading Days
following the delivery by the Holder to the Company or the Transfer Agent of a
certificate representing Warrant Shares, as the case may be, issued with a
restrictive legend (such third Trading Day, the “Legend Removal Date”), deliver
or cause to be delivered to such Holder a certificate representing such shares
that is free from all restrictive and other legends. The Company may not make
any notation on its records or give instructions to the Transfer Agent that
enlarge the restrictions on transfer set forth in this Section 2.6. The Company
shall pay all fees and expenses of the Transfer Agent or any required legal
opinions in connection with the removal of such legend. Certificates for
Securities subject to legend removal hereunder shall be transmitted by the
Transfer Agent to the Holder by crediting the account of the Holder’s prime
broker with the Depository Trust Company System as directed by such Holder.

 

Section 2.7           Public Reports. Until the earliest of the time that (i) no
Holder owns Securities or (ii) the Warrants have expired, the Company covenants
to maintain the registration of the Common Stock under Section 12(b) or 12(g) of
the Exchange Act and to timely file (or obtain extensions in respect thereof and
file within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to the Exchange Act even if the Company
is not then subject to the reporting requirements of the Exchange Act.

 

4

 

 

Section 2.8           Conditions to Holder’s Obligations. The obligations of the
Holder hereunder in connection with the Closing are subject to the following
conditions being met:

 

(a)          the accuracy in all material respects on the date of the Closing of
the representations and warranties of the Company contained herein;

 

(b)          the Registration Statement registering the issuance of the Purchase
Shares shall be effective as of the Closing and the Company shall have filed a
prospectus supplement to such registration statement permitting the sale of the
Purchase Shares;

 

(c)          all obligations, covenants and agreements of the Company required
to be performed at or prior to the Closing shall have been performed;

 

(d)          the delivery of a Secretary’s Certificate, attaching the Board of
Directors resolutions approving the transactions contemplated hereby;

 

(e)          there shall have been no Material Adverse Effect with respect to
the Company since the date hereof; and

 

(f)          from the date hereof to the Closing, trading in the Common Stock
shall not have been suspended by the Commission (except for any suspension of
trading of limited duration agreed to by the Company, which suspension shall be
terminated prior to the Closing), and, at any time prior to the Closing, trading
in securities generally as reported by Bloomberg Financial Markets shall not
have been suspended or limited, or minimum prices shall not have been
established on securities whose trades are reported by such service, or on any
Trading Market, nor shall a banking moratorium have been declared either by the
United States or New York State authorities nor shall there have occurred any
material outbreak or escalation of hostilities or other national or
international calamity of such magnitude in its effect on, or any material
adverse change in, any financial market which, in each case, in the reasonable
judgment of each Holder, makes it impracticable or inadvisable to consummate the
transactions hereunder.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

Section 3.1           Representations and Warranties of the Company. The Company
hereby makes the representations and warranties set forth below to the Holder
that as of the date of its execution of this Agreement:

 

5

 

 

(a)               Authorization; Enforcement. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of this Agreement by the
Company and the consummation by it of the transactions contemplated hereby have
been duly authorized by all necessary action on the part of such Company and no
further action is required by such Company, its board of directors or its
stockholders in connection therewith. This Agreement has been duly executed by
the Company and, when delivered in accordance with the terms hereof will
constitute the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms except (i) as limited by general
equitable principles and applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally, (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

(b)              No Conflicts. The execution, delivery and performance of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated hereby do not and will not: (i) conflict with or violate any
provision of the Company’s certificate or articles of incorporation, bylaws or
other organizational or charter documents, or (ii) conflict with, or constitute
a default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any lien upon any of the properties or
assets of the Company, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any material agreement, credit facility, debt or other material instrument
(evidencing Company debt or otherwise) or other material understanding to which
the Company is a party or by which any property or asset of the Company is bound
or affected, or (iii) conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Company is subject (including
federal and state securities laws and regulations), or by which any property or
asset of the Company is bound or affected.

 

(c)                Organization; Capitalization. The Company is a duly organized
and validly existing corporation in good standing under the laws of the State
ofDelaware. The Warrants and Warrant Shares, when issued in accordance with the
terms of this Agreement and the Warrants, will be duly authorized, validly
issued, fully paid and nonassessable.

 

6

 

 

(d)              Issuance of the Warrants; Registration of Purchase Shares. The
Warrants are duly authorized and, when issued and paid for in accordance with
this Agreement, will be duly and validly issued, fully paid and nonassessable,
free and clear of all Liens imposed by the Company. The Warrant Shares
underlying the Warrants, when issued in accordance with the terms of the
Warrants, will be validly issued, fully paid and nonassessable, free and clear
of all Liens imposed by the Company. The Company has reserved from its duly
authorized capital stock the maximum number of shares of Common Stock issuable
pursuant to this Agreement and the Warrant. The Company has prepared and filed a
registration statement(s) in conformity with the requirements of the Securities
Act, which is currently effective and available for use by the Company for the
sale, or by the Holder for resale, as the case may be, of the Purchase Shares
pursuant to cancellation of the Overallotment Right. No stop order preventing or
suspending the effectiveness of such registration statement or suspending or
preventing the use of the prospectuses thereunder has been issued by the
Commission and no proceedings for that purpose have been instituted or, to the
knowledge of the Company, are threatened by the Commission. At the time such
registration statements and any amendments thereto became effective, at the date
of this Agreement and at the Closing, such registration statement and any
amendments thereto conformed and will conform in all material respects to the
requirements of the Securities Act and did not and will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading; and
the prospectus and any amendments or supplements thereto, at time such
prospectus or any amendment or supplement thereto was issued and at the Closing,
conformed and will conform in all material respects to the requirements of the
Securities Act and did not and will not contain an untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

 

(e)               Disclosure. The Company confirms that neither it nor any other
Person acting on its behalf has provided the Holder or its agents or counsel
with any information that constitutes or could reasonably be expected to
constitute material, nonpublic information. The Company understands and confirms
that the Holder will rely on the foregoing representations in effecting
transactions in the Purchase Shares and the Warrant Shares. All disclosure
provided to the Holder regarding the Company and its Subsidiaries, their
business and the transactions contemplated hereby, including the schedules to
this Agreement, furnished by or on behalf of the Company is true and correct and
does not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in the
light of the circumstances under which they were made, not misleading. No event
or circumstance has occurred or information exists with respect to the Company
or any of its Subsidiaries or its or their business, properties, prospects,
operations or financial conditions, which, under applicable law, rule or
regulation, requires public disclosure or announcement by the Company but which
has not been so publicly announced or disclosed.

 

(f)               Survival and Bring Down. The Company expressly reaffirms that
each of the representations and warranties set forth in the Purchase Agreement
(as supplemented or qualified by the disclosures in any disclosure schedule to
the Purchase Agreement), continues to be true, accurate and complete in all
material respects as of the date hereof (except as set forth in any subsequent
filings by the Company with the SEC or in the disclosure schedules attached
hereto, if any) (the “Bring Down Disclosure Schedule”), and except for any
representation and warranty made as of a certain date, in which case such
representation and warranty shall be true, accurate and complete as of such
date), and the Company hereby remakes and incorporates herein by reference each
such representation and warranty (as qualified by the Bring Down Disclosure
Schedule) as though made on the date of this Agreement. Further, for clarity,
the term “Transaction Documents” as defined under the Purchase Agreement shall
expressly include this Agreement.

 

7

 

 

Section 3.2           Representations and Warranties of the Holder. The Holder
hereby makes the representations and warranties set forth below to the Company
that as of the date of its execution of this Agreement:

 

(a)               Due Authorization. The Holder represents and warrants that (i)
the execution and delivery of this Agreement by it and the consummation by it of
the transactions contemplated hereby have been duly authorized by all necessary
action on its behalf and (ii) this Agreement has been duly executed and
delivered by the Holder and constitutes the valid and binding obligation of the
Holder, enforceable against it in accordance with its terms.

 

(b)              No Conflicts. The execution, delivery and performance of this
Agreement by the Holder and the consummation by the Holder of the transactions
contemplated hereby do not and will not: (i) conflict with or violate any
provision of the Holder’s organizational or charter documents, or (ii) conflict
with or result in a violation of any agreement, law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority which would interfere with the ability of the Holder to perform its
obligations under this Agreement.

 

(c)               Own Account. Such Holder understands that the Warrants and the
Warrant Shares, when issued, will be “restricted securities” and have not been
registered under the Securities Act or any applicable state securities law and
is acquiring the Warrants and Warrant Shares as principal for its own account
and not with a view to or for distributing or reselling such Warrants and
Warrant Shares or any part thereof in violation of the Securities Act or any
applicable state securities law, has no present intention of distributing any of
such Warrants and Warrant Shares in violation of the Securities Act or any
applicable state securities law and has no direct or indirect arrangement or
understandings with any other persons to distribute or regarding the
distribution of such Warrants or Warrant Shares in violation of the Securities
Act or any applicable state securities law (this representation and warranty not
limiting such Holder’s right to sell the Warrants and Warrant Shares pursuant to
a registration statement or otherwise in compliance with applicable federal and
state securities laws). Such Holder is acquiring the Warrants and Warrant Shares
hereunder in the ordinary course of its business.

 

(d)              Holder Status. At the time such Holder was offered the
Warrants, it was, and as of the date hereof it is, and on each date on which it
exercises any Warrants, it will be an “accredited investor” as defined in Rule
501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities Act.

 

(e)               General Solicitation. Such Holder is not entering into this
Agreement as a result of any advertisement, article, notice or other
communication regarding the transactions contemplated hereunder published in any
newspaper, magazine or similar media or broadcast over television or radio or
presented at any seminar or any other general solicitation or general
advertisement.

 

8

 

 

ARTICLE IV

MISCELLANEOUS

 

Section 4.1           Notices. Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be made in
accordance with the provisions of the Purchase Agreement.

 

Section 4.2           Survival. All warranties and representations (as of the
date such warranties and representations were made) made herein or in any
certificate or other instrument delivered by it or on its behalf under this
Agreement shall be considered to have been relied upon by the parties hereto and
shall survive the exercise of the Overallotment Right and the issuance of the
Warrants. This Agreement shall inure to the benefit of and be binding upon the
successors and permitted assigns of each of the parties; provided however that
no party may assign this Agreement or the obligations and rights of such party
hereunder without the prior written consent of the other parties hereto.

 

Section 4.3           Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

 

Section 4.4           Severability. If any provision of this Agreement is held
to be invalid or unenforceable in any respect, the validity and enforceability
of the remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

Section 4.5           Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be determined
pursuant to the Governing Law provision of the Warrant.

 

Section 4.6           Entire Agreement. The Agreement, together with the
exhibits and schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

 

Section 4.7           Construction. The headings herein are for convenience
only, do not constitute a part of this Agreement and shall not be deemed to
limit or affect any of the provisions hereof. The language used in this
Agreement will be deemed to be the language chosen by the parties to express
their mutual intent, and no rules of strict construction will be applied against
any party.

 

9

 

 

Section 4.8           Termination.  This Agreement may be terminated by the
Holder, or terminated by the Company, by written notice to the other parties, if
the Closing has not been consummated without breach hereof by the terminating
party on or before October 10, 2014; provided, however, that no such termination
will affect the right of any party to sue for any breach by any other party (or
parties).

 

Section 4.10         Fees and Expenses. Except as expressly set forth herein,
each party shall pay the fees and expenses of its advisers, counsel, accountants
and other experts, if any, and all other expenses incurred by such party
incident to the negotiation, preparation, execution, delivery and performance of
this Agreement. The Company shall pay all transfer agent fees, stamp taxes and
other taxes and duties levied in connection with the delivery of any Warrants or
Warrant Shares.

 

***********************

 

10

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.

 

  Northwest Biotherapeutics, Inc.       By:       Name:     Title:



 

11

 

 

[holder SIGNATURE PAGES TO NWBO

AMENDMENT AND ISSUANCE AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.

 

Name of Holder:
___________________________________________________________________________

Signature of Authorized Signatory of Holder:
_____________________________________________________

Name of Authorized Signatory:
________________________________________________________________

Title of Authorized Signatory:
_________________________________________________________________

Email Address of Holder:
_____________________________________________________________________

 

DTC Instructions for Overallotment Shares:

 

Address for Delivery of Warrants:

 

Number of Overallotment Shares: ______________

Aggregate Exercise Price: $______________

Warrants (100% of Overallotment Shares): _________________

 

12

 